DETAILED ACTION
This is a non-final Office action for Application 16/886,136 filed 05/28/2020.

Status of Claims
Claims 1 and 2 are pending;
Claims 1 and 2 are original;
Claims 1 and 2 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 07/02/2020 and 10/07/2020 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "9032" (page 27, lines 4 and 5); 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "1063b" (Figure 39A); "9056" (Figure 39A); "9E" (Figures 39D).
of the following informalities:
Figure 39A – The lead line for the reference number "9050" is missing.
Figure 39E – The reference number "9078c" (two occurrences in the figure) appears to be --9078b--.
Figure 39F – The lead line between the reference numbers "9076a" and "9078a" does not have any reference number.  The missing reference number appears to be --9078b--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informality:
Page 27, lines 10 and 12, the reference number "9074b" has been used to designate different structures.
Appropriate correction is required.

The abstract is objected to because of the following informality:
The abstract is not directed to the species being claimed (i.e., the clamp as illustrated in Figures 39A-39I).  The applicant is advised to rewrite the abstract to reflect the claimed species.  See MPEP § 608.01(b).
Appropriate Correction is required.  

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, lines 2-18, reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 1, line 15, "to that" appears to be --such that--.
Appropriate correction is required.

Claim Interpretation
The Examiner notes that claim 1 recites reference numbers.  As such, the reference numbers are considered by the Examiner as part of the limitations of claim 1.  For example, "second ends 9052b, 9054b" in line 2 are considered to be different from "second ends 9062b 9063b" in line 6 because different reference numbers are used in designating the "second ends" in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 3-5, "a base 9030 and an auxiliary linkage 9060 including two links 9062, 9063, each of which is pivotally attached at a first end 9062a, 9063a to a respective one of the links 9052, 9054."  Firstly, it is not clear as to which structures the limitation "which" refers to.  For example, does the limitation "which" refer to a combination of the "base 9030" and the "auxiliary linkage 9060" or 
Regarding claim 2, it is recited in line 1, "[a] clamp for engaging a clamped object, the clamp being as shown and described."  Claim 2 is an omnibus type claim and is indefinite as it fails to point out what is included or excluded by the claim language "the clamp being as shown and described."  For the purpose of examination, the Examiner considers that the limitations of claim 2 are met if the prior art discloses "[a] clamp for engaging a clamped object."  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 9,664,214 B1), hereinafter Gupta.
Regarding claim 2, Gupta discloses a clamp (10, fig 3, col 1, lines 6 and 7) for engaging a clamped object (A, fig 1), the clamp being as shown and described (see Figures 1-7, see columns 1-6).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The applicant is advised to rewrite claim 1 as follows (or the like):
1.	A clamp (9050) for engaging a clamped object, the clamp (9050) comprising:
a first leg (9052) having a first end (9052a) and a second end (9052b);
a second leg (9054) having a first end (9054a) and a second end (9054b);
a base (9030);
an auxiliary linkage (9060) including a first link (9062) and a second link (9063), the first link (9062) having a first end (9062a) and a second end (9062b), the second link (9063) having a first end (9063a) and a second end (9063b), the first link (9062) being pivotally attached at the first end (9062a) thereof to the first leg (9052), the second link (9063) being pivotally attached at the first end (9063a) thereof to the second leg (9054), the second end (9062b) of the first link (9062) and the second end (9063b) of the second link (9063) being connected to one another via a pin (9064); and

wherein drive surfaces (9074a) of the axial drive member (9074) are configured to engage with strike surfaces (9076a) of the outer strike member (9076) and strike surfaces (9078a) of the inner strike member (9078), and wherein the strike surfaces (9076a) of the outer strike member (9076) and the strike surfaces (9078a) of the inner strike member (9078) are configured such that, upon tightening of the screw (9072), the axial drive member (9074) exerts a torque in a first direction of rotation on the outer strike member (9076) and a torque in an opposite second direction of rotation on the inner strike member (9078).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631